In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Clemente, J.), dated November 1, 2000, which, upon a jury verdict, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
*484Contrary to the plaintiffs contention, the exhibit introduced at trial by the defendant ophthalmologists depicting a cross-section of a human eye and labeled “Large Retina Detachment,” was not intended to be an accurate representation of the plaintiffs eye at the time he commenced receiving medical treatment (cf, Wasserman v Genovese Drug Stores, 282 AD2d 447, 448; Leven v Tallis Dept. Store, 178 AD2d 466). The use of the exhibit as a visual aid for clarification did not prejudice the plaintiff (see, People v Potter, 255 AD2d 763, 767). Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.